As filed with the Securities and Exchange Commission on December 16, 2013 Securities Act File No. 2-63023 Investment Company Act File No. 811-2884 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No.45 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.45 BARRETT OPPORTUNITY FUND, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) 90 PARK AVENUE, NEW YORK, NEW YORK 10016 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE: (212) 983-5080 PETER SHRIVER 90 PARK AVENUE NEW YORK, NEW YORK 10016 (NAME AND ADDRESS OF AGENT FOR SERVICE OF PROCESS) COPIES TO: SARAH E. COGAN, ESQ. SIMPSON THACHER& BARTLETT LLP NEW YORK, NEW YORK 10017 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: As soon as practicable after this Post-Effective Amendment becomes effective. It is proposed that this filing will become effective (check appropriate box) [] Immediately upon filing pursuant to Rule 485(b). [X] on December 27, 2013 pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment No. 45 to the Registration Statement of Barrett Opportunity Fund is being filed to add the audited financial statements and certain related financial information for the fiscal year ended August 31, 2013. BARRETT OPPORTUNITY FUND, INC. PROSPECTUS December 27, 2013 Ticker Symbol: SAOPX The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. BARRETT OPPORTUNITY FUND, INC. PROSPECTUS December 27, 2013 TABLE OF CONTENTS Investment Objectives 2 Fees and Expenses of the Fund 2 Principal Investment Strategies 2 Principal Risks 2 Performance 3 Management 4 Purchase and Sale of Fund Shares 4 Tax Information 5 Payments to Broker/Dealers and Other Financial Intermediaries 5 More on the Fund’s Investment Objectives, Investment Strategies, Risks and Portfolio Holdings 6 More on Fund Management 10 Buying Shares 11 Redeeming Shares 13 Other Things to Know About Buying and Redeeming Shares 15 Dividends, Distributions and Taxes 17 Share Price 18 Financial Highlights 20 Table of Contents - Prospectus Investment Objectives Barrett Opportunity Fund, Inc. (the “Fund”) seeks to achieve above average long-term capital appreciation.Current income is a secondary objective. Fees and Expenses of the Fund The table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.70% Distribution and Service (12b-1) Fees None Other Expenses 0.49% Total Annual Fund Operating Expenses 1.19% Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes: · You invest $10,000 in the Fund for the time periods indicated · Your investment has a 5% return each year and the Fund’s operating expenses remain the same Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $121 $378 $654 $1,443 Portfolio turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may generate higher transaction costs and may result in higher taxes when shares are held in a taxable account.These transaction costs and potentially higher taxes, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 0.00% of the average value of its portfolio. Principal Investment Strategies The Fund’s investment objectives are not fundamental and may be changed by the Board of Directors upon 60days’ written notice to holders of the Fund’s common shares. The Fund invests primarily in common stocks and securities convertible into or exchangeable for common stock such as convertible preferred stock or convertible debt securities. The Fund may also invest without limit in fixed-income securities (including up to 5% of its net assets in fixed-income securities that are high yield, lower quality securities rated by a rating organization below its top four long-term rating categories (i.e., below investment grade securities, commonly referred to as “junk bonds”)) or unrated securities determined by the Adviser (as defined below) to be of equivalent quality. The Fund is non-diversified. Principal Risks Risk is inherent in all investing.There is no assurance that the Fund will meet its investment objectives.The value of your investment in the Fund, as well as the amount of return you receive on your investment, may fluctuate significantly.You may lose part or all of your investment in the Fund or your investment may not perform as well as other similar investments.The following is a summary description of certain risks of investing in the Fund. Stock market and equity securities risk.The securities markets are volatile and the market prices of the Fund’s securities may decline generally.Securities fluctuate in price based on changes in a company’s financial condition and overall market and economic conditions.If the market prices of the securities owned by the Fund fall, the value of your investment in the Fund will decline. Table of Contents - Prospectus - 2 - Issuer risk.The value of a security can go up or down more than the market as a whole and can perform differently from the value of the market as a whole, often due to disappointing earnings reports by the issuer, unsuccessful products or services, loss of major customers, major litigation against the issuer or changes in government regulations affecting the issuer or the competitive environment.The Fund may experience a substantial or complete loss on an individual security.Historically, the prices of securities of small and medium capitalization companies have generally gone up or down more than those of large capitalization companies, although even large capitalization companies may fall out of favor with investors. Liquidity risk.Some securities held by the Fund may be difficult to sell, or illiquid, particularly during times of market turmoil. Illiquid securities may also be difficult to value.If the Fund is forced to sell an illiquid asset to meet redemption requests or other cash needs, the Fund may be forced to sell at a loss. Foreign investments risk.The Fund’s investments in securities of foreign issuers involve greater risk than investments in securities of U.S. issuers.Foreign countries in which the Fund may invest may have markets that are less liquid and more volatile than U.S. markets and may suffer from political or economic instability.In some foreign countries, less information is available about issuers and markets because of less rigorous accounting and regulatory standards than in the United States.Currency fluctuations could erase investment gains or add to investment losses.Income earned on foreign securities may be subject to foreign withholding taxes. Portfolio selection risk.The value of your investment may decrease if the portfolio managers’ judgment about the attractiveness, value or market trends affecting a particular security, industry or sector or about market movements is incorrect. Value investing risk.The value approach to investing involves the risk that stocks may remain undervalued. Value stocks may underperform the overall equity market while the market concentrates on growth stocks.Although the Fund will not concentrate its investments in any one industry or industry group, it may, like many value funds, weight its investments toward certain industries, thus increasing its exposure to factors adversely affecting issuers within those industries. Non-diversification risk. The Fund is classified as “non-diversified,” which means it may invest a larger percentage of its assets in a smaller number of issuers than a diversified fund.To the extent the Fund invests its assets in fewer issuers, the Fund will be more susceptible to negative events affecting those issuers. Risk of increase in expenses. Your actual costs of investing in the Fund may be higher than the expenses shown in “Annual fund operating expenses” under “Fees and Expenses of the Fund” for a variety of reasons.For example, expense ratios may be higher than those shown if average net assets decrease.Net assets are more likely to decrease and fund expense ratios are more likely to increase when markets are volatile.Additionally, a higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account. Net unrealized appreciation.The Fund currently has a substantial amount of net unrealized appreciation.At November 15, 2013, the amount of the net unrealized appreciation was $61,138,063, representing approximately 88.59% of the Fund’s net assets.The Adviser no longer pursues a strategy of retaining unrealized long-term capital gain and avoiding the tax impact of realizing such gain.Subject to market conditions and Fund performance, the Adviser anticipates that, in managing the Fund’s investment portfolio in pursuit of the Fund’s investment objectives, a moderate portion of the Fund’s current built-in long-term capital gains will be realized gradually in each of the next several years.If these long-term capital gains are realized as anticipated, this will result in an increase in the Fund’s annual distributions of net capital gains and, accordingly, an increase in taxable distributions to shareholders to the extent there are no offsetting losses.Under normal market conditions, the Adviser currently expects that no more than 15% of the total amount of the Fund’s current built-in long-term capital gains that will be realized in any one year.See “Dividends, Distributions and Taxes.” These risks are discussed in more detail later in this Prospectus or in the Statement of Additional Information (the “SAI”). Performance The accompanying bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year.The table shows the average annual total returns of the Fund for 1, 5, and 10 years and also compares the Fund’s performance with the average annual total returns of an index or other benchmark.Updated performance information is available by calling the Fund at 877-363-6333. The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Table of Contents - Prospectus - 3 - Calendar Year Returns (before taxes) The Fund’s calendar year-to-date return as of September 30, 2013 was 16.25%.During the period shown in the bar chart, the best performance for a quarter was 15.98% (for the quarter ended September 30, 2009) and the worst performance was -25.66% (for the quarter ended December 31, 2008). Average Annual Total Returns (for Periods Ended December31, 2012) 1 Year 5 Years 10 Years Return before taxes 12.77% -3.84% 5.00% Return after taxes on distributions 10.97% -5.34% 3.78% Return after taxes on distributions and sale of fund shares 10.70% -3.55% 4.09% S&P 500® Index (reflects no deductions for fees, expenses, or taxes) 16.00% 1.66% 7.10% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and the after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts (“IRAs”). In certain cases, the figure representing “Return after taxes and distributions and sale of fund shares” may be higher than the other return figures for the same period.A higher after-tax return results when a capital loss occurs upon redemption and provides an annual tax deduction that benefits the investor. Management Investment adviser: Barrett Asset Management, LLC (“Barrett Asset Management” or the “Adviser”). Portfolio managers: Robert J. Milnamow, Executive Vice President and Chief Investment Officer, joined the Adviser in 2003.Mr.Milnamow has served as a portfolio manager of the Fund since 2006.E. Wells Beck, CFA, Managing Director and Director of Research, joined the Adviser in 2006.Mr.Beck has served as a portfolio manager of the Fund since April 2010. Purchase and Sale of Fund Shares You may purchase or redeem shares of the Fund each day the New York Stock Exchange (the “NYSE”) is open, at the Fund’s net asset value determined after receipt of your request in good order. For more information about how to purchase or redeem shares, you should contact your financial intermediary, or, if you hold your shares or plan to purchase shares through the Fund, you should contact the Fund at 877-363-6333 or by mail (Barrett Opportunity Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701 (for regular mail) or 615East Michigan Street, 3rdFloor, Milwaukee, WI 53202 (for overnight or express mail)). Table of Contents - Prospectus - 4 - Investment Minimums for Initial/Additional Investments The Fund’s initial and subsequent investment minimums generally are as follows: General $ 1,000/$50 IRAs $250/NA SEP IRAs $250/NA Systematic Investment Plans $ 50/$50 Your financial intermediary may impose different investment minimums. Tax Information The Fund’s distributions will generally be taxed as ordinary income or long-term capital gain, except when your investment is through an IRA, 401(k) or other tax-advantaged account.You may be taxed later upon withdrawal of monies from such tax-deferred arrangements. Payments to Broker/Dealers and Financial Intermediaries The Fund and its related companies may pay broker/dealers or other financial intermediaries (such as a bank or an insurance company) for the sale of Fund shares and related services.These payments create a conflict of interest by influencing your broker/dealer or other financial intermediary, or its employees or associated persons, to recommend the Fund over another investment.Ask your broker/dealer or visit your financial intermediary’s website for more information. Table of Contents - Prospectus - 5 - More on the Fund’s Investment Objectives, Investment Strategies, Risks and Portfolio Holdings The Fund seeks to achieve above average long-term capital appreciation.Current income is a secondary objective.The Fund’s investment objectives and investment strategies are not fundamental and may be changed by the Board of Directors (the “Board”) without shareholder approval upon 60 days’ written notice. The Fund invests primarily in common stocks and securities convertible into or exchangeable for common stock such as convertible preferred stock or convertible debt securities. The Fund may invest without limit in securities of issuers located in the United States, as well as other securities that are publicly traded in the United States, including sponsored American Depositary Receipts. The Fund may also invest up to 5% of its net assets in foreign securities that are not publicly traded in the United States. The Fund may also invest without limit in fixed-income securities (including up to 5% of its net assets in fixed-income securities that are high yield, lower quality securities rated by a rating organization below its top four long-term rating categories (i.e., below investment grade securities, commonly referred to as “junk bonds”)) or unrated securities determined by the Adviser to be of equivalent quality or hold assets in cash or cash equivalents, such as U.S. Government obligations, investment grade debt securities and other money market instruments, for temporary defensive purposes due to economic or market conditions. The Fund is classified as “non-diversified,” which means it may invest a larger percentage of its assets in a small number of issuers than a diversified fund. Cash Management The Fund may hold cash pending investment, and may invest in money market instruments for cash management purposes.The amount of assets the Fund may hold for cash management purposes will depend on market conditions and the need to meet expected redemption requests. Equity Investments Subject to its particular investment policies, the Fund may invest in all types of equity securities.Equity securities include exchange-traded and over-the-counter (“OTC”) common and preferred stocks, warrants and rights, securities convertible into common stocks, and securities of other investment companies and of real estate investment trusts. Borrowing The Fund may borrow money from banks for either investment or temporary purposes.Borrowings (excluding borrowings for temporary purposes) may be secured by up to 331/3% of the value of the Fund’s total assets.The Fund may borrow an additional amount of up to 5% of the Fund’s total assets for temporary purposes. Securities Lending The Fund may lend portfolio securities representing up to 10% of the value its of total assets in order to increase its net investment income.The loans are continuously secured by cash or liquid securities equal to no less than the market value, determined daily, of the securities loaned. Derivatives and Hedging Techniques Derivatives are financial instruments whose value depends upon, or is derived from, the value of an asset, such as one or more underlying investments, currencies or indexes.The Fund may engage in a variety of transactions using derivatives, such as options on securities and securities indexes.Derivatives may be used by the Fund for any of the following purposes: · As a hedging technique in an attempt to manage risk in the Fund’s portfolio · As a substitute for buying or selling securities · To enhance the Fund’s return · As a cash flow management technique Table of Contents - Prospectus -6 - A derivative contract will obligate or entitle the Fund to deliver or receive an asset or cash payment based on the change in value of one or more investments, currencies or indexes.When the Fund enters into derivatives transactions, it may be required to segregate assets or enter into offsetting positions, in accordance with applicable regulations.Such segregation is not a hedging technique and will not limit the Fund’s exposure to loss.The Fund will, therefore, have investment risk with respect to both the derivative itself and the assets that have been segregated to offset the Fund’s derivative exposure.If such segregated assets represent a large portion of the Fund’s portfolio, portfolio management may be affected as covered positions may have to be reduced if it becomes necessary for the Fund to reduce the amount of segregated assets in order to meet redemptions or other obligations. Should the Fund invest in derivatives, the Fund will, in determining compliance with any percentage limitation or requirement regarding the use or investment of fund assets, take into account the market value of the Fund’s derivative positions that are intended to reduce or create exposure to the applicable category of investments. Repurchase Agreements The Fund may enter into repurchase agreements for cash management purposes. A repurchase agreement is a transaction in which the seller of a security commits itself at the time of the sale to repurchase that security from the buyer at a mutually agreed upon time and price.The Fund will enter into repurchase agreements only with dealers, domestic banks or recognized financial institutions which, in the opinion of the Adviser, based on guidelines established by the Fund’s Board, are deemed creditworthy.The Adviser will monitor the value of the securities underlying the repurchase agreement at the time the transaction is entered into and at all times during the term of the repurchase agreement to ensure that the value of the securities always exceeds the repurchase price. Defensive Investing The Fund may depart from its principal investment strategies in response to adverse market, economic or political conditions by taking temporary defensive positions in any type of money market instruments, short-term debt securities or cash without regard to any percentage limitations.Although the Adviser has the ability to take defensive positions, it may choose not to do so for a variety of reasons, even during volatile market conditions. Other Investments The Fund may also use other strategies and invest in other securities that are described, along with their risks, in the SAI.However, the Fund might not use all of the strategies and techniques or invest in all of the types of securities described in this prospectus or in the SAI. Selection Process The Adviser emphasizes individual security selection while varying the Fund’s investments across industries, which may help to reduce risk.While the Adviser evaluates companies of all sizes, as a principal investment strategy, the Fund intends to invest primarily in companies with large- and mid-capitalizations (normally, $1 billion in market capitalization and above).The Adviser seeks to identify those companies whose securities are undervalued based on the Adviser’s judgment of the company’s sustainable earnings growth.The Adviser employs fundamental analysis to analyze each company in detail, ranking the management, strategy and competitive market position. In selecting individual companies for investment, the Adviser considers how the following would affect a company’s earnings, the market price of its shares and the market’s evaluation of the company’s future earnings: · Changes in management, policies, corporate control or capitalization · Changes in technology, marketing or production, the development of new products or services or the demand for existing products or services · The effect of recent and anticipated capital expenditures · The effect of social, economic, political, legal and international developments More on Risks of Investing in the Fund Stock market and equity securities risk.Securities fluctuate in price based on changes in a company’s financial condition and overall market and economic conditions. The value of a particular security may decline due to factors that affect a particular industry or industries, such as an increase in production costs, competitive conditions or labor shortages; or due to general market conditions, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or generally adverse investor sentiment. Table of Contents - Prospectus - 7 - Issuer risk.The value of a security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole.The value of a company’s stock may deteriorate because of a variety of factors, including disappointing earnings reports by the issuer, unsuccessful products or services, loss of major customers, major litigation against the issuer or changes in government regulations affecting the issuer or the competitive environment. Large capitalization company risk. Historically, the prices of securities of small and medium capitalization companies have generally fluctuated more than those of large capitalization companies, however, large capitalization companies may fall out of favor with investors. Small and medium capitalization company risk.The Fund will be exposed to additional risks as a result of its investments in the securities of small and medium capitalization companies.Small and medium capitalization companies may fall out of favor with investors; may have limited product lines, operating histories, markets or financial resources; or may be dependent upon a limited management group.The prices of securities of small and medium capitalization companies generally are more volatile than those of large capitalization companies and are more likely to be adversely affected than large capitalization companies by changes in earnings results and investor expectations or poor economic or market conditions, including those experienced during a recession.Securities of small and medium capitalization companies may underperform large capitalization companies, may be harder to sell at times and at prices the portfolio manager believes appropriate and may offer greater potential for losses. Liquidity risk.Liquidity risk exists when particular investments are difficult to sell.Although most of the Fund’s investments must be liquid at the time of investment, investments may become illiquid after purchase by the Fund, particularly during periods of market turmoil.When the Fund holds illiquid investments, the portfolio may be harder to value, especially in changing markets, and if the Fund is forced to sell these investments to meet redemption requests or for other cash needs, the Fund may suffer a loss.In addition, when there is illiquidity in the market for certain investments, the Fund, due to limitations on illiquid investments, may be unable to achieve its desired level of exposure to a certain sector. Foreign investments risk.The Fund’s investments in securities of foreign issuers involve greater risk than investments in securities of U.S. issuers. Foreign countries in which the Fund may invest may have markets that are less liquid and more volatile than markets in the United States, may suffer from political or economic instability and may experience negative government actions, such as currency controls or seizures of private businesses or property.In some foreign countries, less information is available about issuers and markets because of less rigorous accounting and regulatory standards than in the United States.Foreign withholdings may reduce the Fund’s returns.Currency fluctuations could erase investment gains or add to investment losses. The risks of investing in foreign securities are heightened when investing in issuers in emerging market countries. Generally, American Depositary Receipts (“ADRs”), in registered form, are denominated in U.S. dollars and are designed for use in the domestic market.Usually issued by a U.S. bank or trust company, ADRs are receipts that demonstrate ownership of underlying foreign securities.For purposes of the Fund’s investment policies and limitations, ADRs are considered to have the same characteristics as the securities underlying them. ADRs may be sponsored or unsponsored; issuers of securities underlying unsponsored ADRs are not contractually obligated to disclose material information in the United States.Accordingly, there may be less information available about such issuers than there is with respect to domestic companies and issuers of securities underlying sponsored ADRs.Because the value of a depositary receipt is dependent upon the market price of an underlying foreign security, depositary receipts are subject to most of the risks associated with investing in foreign securities directly. High yield or “junk bond” risk.Debt securities that are below investment grade, or “junk bonds,” are speculative, have a higher risk of default, tend to be less liquid and are more difficult to value than higher grade securities.Junk bonds tend to be volatile and more susceptible to adverse events and negative sentiments.Investing in these securities subjects the Fund to increased price sensitivity to changing interest rates; greater risk of loss because of default or declining credit quality or an issuer’s inability to make interest and/or principal payments due to adverse company specific events.Junk bonds are also subject to the risk of negative perceptions of the high yield market depressing the price and liquidity of high yield securities.These negative perceptions could last for a significant period of time. Portfolio selection risk.The value of your investment may decrease if the portfolio managers’ judgment about the attractiveness, value or market trends affecting a particular security, industry or sector or about market movements is incorrect. Table of Contents - Prospectus - 8 - Value investing risk.The value approach to investing involves the risk that value stocks may remain undervalued.Value stocks as a group may be out of favor and underperform the overall equity market for a long period of time, while the market concentrates on growth stocks.Although the Fund will not concentrate its investments in any one industry or industry group, it may, like many value funds, weight its investments toward certain industries, thus increasing its exposure to factors adversely affecting issuers within those industries. Non-diversification risk.The Fund is classified as “non-diversified,” which means it may invest a larger percentage of its assets in a small number of issuers than a diversified fund.To the extent the Fund invests its assets in fewer issuers, the Fund will be more susceptible to negative events affecting those issuers. Cash management and defensive investing risk.The value of the investments held by the Fund for cash management or defensive investing purposes may be affected by changing interest rates and by changes in credit ratings of the investments.If the Fund holds cash uninvested it will be subject to the credit risk of the depository institution holding the cash.If a significant amount of the Fund’s assets are used for cash management or defensive investing purposes, it will be more difficult for the Fund to achieve its investment objective. Borrowing risk. Certain borrowings may create an opportunity for increased return but, at the same time, create special risks.For example, borrowing may exaggerate changes in the net asset value of the portfolio’s shares and in the return on the Fund’s securities holdings.The Fund may be required to liquidate fund securities at a time when it would be disadvantageous to do so in order to make payments with respect to any borrowing. Interest on any borrowing will be a fund expense and will reduce the value of the Fund’s shares. Securities lending risk.Lending securities involves the risk of possible delay in receiving additional collateral, delay in recovery of securities when the loan is called or possible loss of collateral should the borrower fail financially.The Fund could also lose money if its short-term investment of the cash collateral declines in value over the period of the loan. Derivatives risk.Using derivatives, especially for non-hedging purposes, may involve greater risks to the Fund than investing directly in securities, particularly as these instruments may be very complex and may not behave in the manner anticipated.Certain derivatives transactions may have a leveraging effect on the Fund.Even a small investment in derivative contracts can have a significant impact on the Fund’s stock market, interest rate currency or exposure.Therefore, using derivatives can disproportionately increase losses and reduce opportunities for gains when stock prices, currency rates or interest rates are changing.The Fund may not fully benefit from or may lose money on derivatives if changes in their value do not correspond as anticipated to changes in the value of the Fund’s holdings.Using derivatives may increase volatility, which is the characteristic of a security, an index or a market to fluctuate significantly in price within a short time period.Holdings of derivatives also can make the Fund less liquid and harder to value, especially in declining markets. Derivatives are subject to counterparty risk, which is the risk that the other party in the transaction will not fulfill its contractual obligation. The impact of recent legislation calling for new regulation of the derivatives markets is not yet known and may not be known for some time.Any new regulation could increase the risks of investing in derivative instruments. Repurchase agreements risk.Repurchase agreements could involve certain risks in the event of default or insolvency of the seller, including losses and possible delays or restrictions upon the Fund’s ability to dispose of the underlying securities.To the extent that, in the meantime, the value of the securities that the Fund has purchased has decreased, the Fund could experience a loss. Valuation risk.Many factors may influence the price at which the Fund could sell any particular portfolio investment.The sales price may well differ — higher or lower — from the Fund’s last valuation, and such differences could be significant, particularly for illiquid securities and securities that trade in relatively thin markets and/or markets that experience extreme volatility.If market conditions make it difficult to value some investments, the Fund may value these investments using more subjective methods, such as fair value methodologies. Investors who purchase or redeem fund shares on days when the Fund is holding fair-valued securities may receive a greater or lesser number of shares, or greater or lower redemption proceeds, than they would have received if the Fund had not fair-valued the security or had used a different valuation methodology.The value of foreign securities and currencies may be materially affected by events after the close of the market on which they are valued, but before the Fund determines its net asset value. Portfolio turnover risk.While the Fund has traditionally had very low portfolio turnover, there can be no assurance that this will be the case in the future.In addition, because the Adviser no longer pursues a strategy of retaining unrealized long-term capital gain and avoiding the tax impact of realizing such gain, the Fund’s portfolio turnover rate may increase moderately in the future.Frequent trading increases transaction costs (including brokerage expenses), which could detract from the Fund’s performance. Table of Contents - Prospectus - 9 - General Market Risk.The market value of a security may move up or down, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than the price originally paid for it or less than it was worth at an earlier time.Market risk may affect a single issuer, industry or sector of the economy or the market as a whole.U.S. and international markets have experienced significant volatility in recent years.The securities markets have experienced reduced liquidity, price volatility, credit downgrades, increased likelihood of default and valuation difficulties, all of which may increase the Fund’s risk of investing in securities. Please note that there are other factors that could adversely affect your investment and that could prevent the Fund from achieving its investment objective.More information about risks appears in the SAI. Before investing, you should carefully consider the risks that you will assume. Portfolio Holdings A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio holdings is available in the Fund’s SAI.Disclosure of the Fund’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the annual and semi-annual reports to Fund shareholders and in the quarterly holdings report on Form N-Q.The annual and semi-annualreports will be available by contacting Barrett Opportunity Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701 or calling 877-363-6333.Form N-Q is also available on the SEC’s website at www.sec.gov. More on Fund Management Adviser The Fund’s investment adviser, Barrett Asset Management, LLC (“Barrett Asset Management” or the “Adviser”), located at 90 Park Avenue, 34th Floor, New York, New York 10016, selects the Fund’s investments and oversees its operations.Barrett Asset Management is the successor firm to Barrett Associates, Inc. (“Barrett Associates”), which served as the Fund’s investment manager from 2006 to April 2011.As of August 31, 2013, Barrett Asset Management managed approximately $1.32 billion of client assets. Portfolio Managers Robert J. Milnamow and E. Wells Beck, CFA, of Barrett Asset Management are responsible for the day-to-day management of the Fund. Mr. Milnamow is the Executive Vice President and Chief Investment Officer of Barrett Asset Management.Mr. Milnamow holds a B.A. from Pennsylvania State University and an M.B.A. from New York University.Mr. Milnamow joined Barrett Associates, Barrett Asset Management’s predecessor firm, in 2003, and, in addition to his research and portfolio management responsibilities, he assists in the generation of new business.Prior to joining Barrett Associates, Mr. Milnamow was Managing Member at Thayer Pond Capital, LLC from 2001-2003.Mr. Milnamow was a research analyst and portfolio manager for Rockefeller & Co., where he was responsible for managing individual high net worth, foundation and endowment accounts from 1998-2001.From 1989 to 1995, he was a research analyst and portfolio manager for Phoenix Securities Group, where he managed the Phoenix Total Return Fund and the Phoenix Variable Annuity Total Return Fund, and from 1995 to 1998, for Oppenheimer Funds where he managed the Main Street Income and Growth Fund. Mr. Beck is a Managing Director of Barrett Asset Management.Mr. Beck is a graduate of Princeton University and received his M.B.A. from New York University.Mr. Beck joined Barrett Associates, Barrett Asset Management’s predecessor firm, in 2006.He was previously an analyst and portfolio manager at Haven Capital Management in New York from 2001 to 2006.From 2000 to 2001, Mr. Beck was a sell-side analyst in the research department of Prudential Securities covering a number of areas, including financial services.He also has investment experience from positions he held at HSBC Investment Banking PLC in 1998 and Oppenheimer Capital International from 1994 to 1997. The SAI provides information about the compensation of the portfolio managers, other accounts managed by the portfolio managers and any Fund shares held by the portfolio managers. Advisory Fee Under the investment advisory agreement, the Fund pays Barrett Asset Management an advisory fee, calculated daily and paid monthly, in accordance with the following breakpoint schedule: Table of Contents - Prospectus - 10 - Average Daily Net Assets
